           case 1:19-cr-00460-KMW Document 53 Filed 04/23/20 Page 1 of 1
Case 1:19-cr-00460-KMW Document 54 Filed 04/27/20 Page 1 of 1

                    COFFEY               I BURLINGTON
                                                ATTORNEYS AT LAW

                                      April 23, 2020                                           KENDALL COFFEY
                                                                                  kcoffey@coffeyburlington.com
    Via CMJECF
                                                                     2601 South Bayshore Drive, Penthouse
                                                                                      Miami, Florida 33133
    The Honorable Kimba M. Wood                                            T.305·858·2900 F.305·858·5261
    United States District Judge                                r- c- ~-:::7 =- =-=-,16.~~~~~l:,!i·CO~rm
    Southern District ofNew York                                I           !     .i, ;
                                                                I,
    500 Pearl Street                                            /'     ' :,. I \ '. I '-   r
    New York, NY 10007-1312                                     ; :. I.I.Cl Htl\lCI! 1. Y I·!! Fil
                                                                     IJ<>C #:
    RE:   United States v. Kozel, Case No. 19-cr-460-KMW
                                                                     I>,\ IE    1 ~- 4,~~-
    Dear Judge Wood:

          I write respectfully to request an extension of the briefing dates on the
    pending Motion to Dismiss and Motion for Bill of Particulars. The parties are now
    in good-faith negotiations with respect to a global resolution of the issues between
    them, which require additional time and investigation for Defendant to analyz~.
    These discussions have been delayed by the coronavirus crisis affecting the entire
    country, particularly that Defendant has been stricken by the illness, although he is
    recovering from it.

          The parties are in agreement that to facilitate their discussions, the briefing~
    schedule with respect to the pending motions should be postponed. With
    agreement of the Government, we request that the Government's response to both                       6(tzn-kJ
    motions be served by June 4, 2020, and Defendants' reply by June 25, 2020.

          The parties are also in agreement that the time until June 25, 2020 shall be I                &("t;("tr-J
    excludable time under the Speedy Trial Act.                                      ::..J
                                           Respectfully submitted,
                                           ls/Kendall B. Coffey
                                            Kendall B. Coffey
                                            Counsel for Ta,dd Kozel

    cc: Louis Pellegrino, AUSA                              / ~ Y>t,.                           lefr(z(_!f-)~1(i;o
        Olga Zverovich, AUSA
                                                                     5,0 O~l>E::fCE1)
